  Case 18-21256         Doc 21     Filed 03/07/19 Entered 03/07/19 12:36:02              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-21256
         MARCO J THOMAS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/30/2018.

         2) The plan was confirmed on 10/01/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 02/04/2019.

         6) Number of months from filing to last payment: 3.

         7) Number of months case was pending: 7.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-21256         Doc 21      Filed 03/07/19 Entered 03/07/19 12:36:02                 Desc Main
                                      Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor              $1,391.00
        Less amount refunded to debtor                            $0.00

NET RECEIPTS:                                                                                 $1,391.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $25.46
    Court Costs                                                           $0.00
    Trustee Expenses & Compensation                                      $52.12
    Other                                                                $40.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $117.58

Attorney fees paid and disclosed by debtor:                    $0.00


Scheduled Creditors:
Creditor                                      Claim         Claim         Claim       Principal      Int.
Name                                Class   Scheduled      Asserted      Allowed        Paid         Paid
ADVOCATE HOME HEALTH SERVICE Unsecured            800.00           NA           NA            0.00       0.00
ADVOCATE MED GROUP              Unsecured      1,200.00            NA           NA            0.00       0.00
ALLY FINANCIAL                  Secured       13,825.00     13,825.00     13,825.00      1,192.77      80.65
ALLY FINANCIAL                  Unsecured      9,098.00       9,655.20     9,655.20           0.00       0.00
BETTER CASH INC                 Unsecured         700.00           NA           NA            0.00       0.00
CAPITAL ONE BANK USA            Unsecured         581.00        581.14       581.14           0.00       0.00
CAPITAL ONE BANK USA            Unsecured         585.00        585.12       585.12           0.00       0.00
CHRIST HOSPITAL                 Unsecured      4,500.00            NA           NA            0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE Unsecured      2,367.00       3,019.83     3,019.83           0.00       0.00
CREDITBOX.COM                   Unsecured      1,700.00       1,947.47     1,947.47           0.00       0.00
EDFINANCIAL/TRELLIS COMPANY     Unsecured     14,787.00     14,873.47     14,873.47           0.00       0.00
GENESIS BC/CELTIC BANK          Unsecured         449.00           NA           NA            0.00       0.00
GENESIS FINANCIAL & PYMT SYS    Unsecured         750.00      1,000.11     1,000.11           0.00       0.00
GREAT AMERICAN FINANCE          Unsecured         734.00           NA           NA            0.00       0.00
GREAT AMERICAN FINANCE          Secured           500.00           NA           NA            0.00       0.00
GREEN ARROW LOAN                Unsecured      1,400.00            NA           NA            0.00       0.00
INTERNAL REVENUE SERVICE        Unsecured            NA          97.11        97.11           0.00       0.00
INTERNAL REVENUE SERVICE        Priority       5,278.00       5,339.16     5,339.16           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC Secured                NA       7,933.61     7,933.61           0.00       0.00
KESHIA EDWARDS                  Unsecured      3,500.00            NA           NA            0.00       0.00
LVNV FUNDING                    Unsecured      2,651.00       2,706.34     2,706.34           0.00       0.00
NETCREDIT                       Unsecured      1,642.00       1,783.77     1,783.77           0.00       0.00
Northcash                       Unsecured      1,600.00            NA           NA            0.00       0.00
NORTHWESTERN MEMORIAL HOSPIT Unsecured         2,500.00            NA           NA            0.00       0.00
OPPORTUNITY FINANCIAL LLC       Unsecured      1,000.00         972.53       972.53           0.00       0.00
PEOPLES GAS LIGHT & COKE CO     Unsecured      3,300.00            NA           NA            0.00       0.00
QUANTUM3 GROUP LLC              Unsecured            NA         449.27       449.27           0.00       0.00
QUANTUM3 GROUP LLC              Unsecured            NA         418.54       418.54           0.00       0.00
Swiss Colony                    Unsecured         586.00           NA           NA            0.00       0.00
TBOM/MILESTONE                  Unsecured         418.00           NA           NA            0.00       0.00
UNIVERSITY OF CHICAGO HOSPITAL Unsecured       1,500.00            NA           NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-21256       Doc 21     Filed 03/07/19 Entered 03/07/19 12:36:02                     Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim           Claim         Claim        Principal       Int.
Name                             Class    Scheduled        Asserted      Allowed         Paid          Paid
US DEPT OF ED NELNET          Unsecured      1,248.00         1,661.84      1,661.84           0.00        0.00
US DEPT OF EDUCATION/NELNET   Unsecured         405.00             NA            NA            0.00        0.00
VERIZON                       Unsecured            NA         4,572.16      4,572.16           0.00        0.00


Summary of Disbursements to Creditors:
                                                            Claim            Principal                Interest
                                                          Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                    $0.00                 $0.00                  $0.00
      Mortgage Arrearage                                  $0.00                 $0.00                  $0.00
      Debt Secured by Vehicle                        $13,825.00             $1,192.77                 $80.65
      All Other Secured                               $7,933.61                 $0.00                  $0.00
TOTAL SECURED:                                       $21,758.61             $1,192.77                 $80.65

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00                $0.00                $0.00
       Domestic Support Ongoing                              $0.00                $0.00                $0.00
       All Other Priority                                $5,339.16                $0.00                $0.00
TOTAL PRIORITY:                                          $5,339.16                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                          $44,323.90                   $0.00                $0.00


Disbursements:

       Expenses of Administration                               $117.58
       Disbursements to Creditors                             $1,273.42

TOTAL DISBURSEMENTS :                                                                          $1,391.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-21256         Doc 21      Filed 03/07/19 Entered 03/07/19 12:36:02                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/07/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
